Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
The Amendment filed 7/14/2022 in response to Office Action of 4/14/2022, is acknowledged and has been entered. Claims 1, 12, 20, 29, 41, 47, 49, 56, 58, 70, 75, 79, 82, 111, 115, and 120 are pending. Claims 82, 111, 115, and 120 remain withdrawn from further consideration by the examiner 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 12, 20, 29, 56, and 70 remain withdrawn as being drawn to non-elected species. Claims 47 and 58 are amended. Claims 1, 41, 47, 49, 58, 75 and 79 are currently being examined.
Claim Objections
Claims 41, 47, 49, 58, and 75 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
New Rejection
(based on new considerations)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 22, 29, 33, 34, 41, 46, 49, 58, 161, and 176 of copending Application No. 16/482,055  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims a recombinant oncolytic adenovirus comprising a first nucleic and second nucleic sequence encoding therapeutic transgenes. The co-pending application claims that the first nucleotide sequence is located between the start site of E1b-19K and the start site of E1b-55K, and the second therapeutic transgene is inserted into an E3 insertion site, located between the stop site of pVIII and the start site of Fiber; furthermore, the co-pending application claims that the transgene may be endostatin or angiostatin, and that the recombinant adenovirus is a type 5 adenovirus. The co-pending application also claims that the E1b-19K insertion site comprises a deletion corresponding to nucleotides 1714-1916 of the AD5 genome, and the E3 insertion site comprises a deletion corresponding to nucleotides 29773-30836 of the Ad5 genome. The co-pending application also claims that the first nucleotide sequence and the second nucleotide sequence are separated by an internal ribosome entry site (IRES). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
All other objections and rejections recited in the Office Action mailed 4/14/2022 are hereby withdrawn in view of amendments and arguments. 
Conclusion
Conclusion:  Claims 1 and 79 are rejected. Claims 41, 47, 49, 58, and 75 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642